United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                August 5, 2005
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-20612
                           Summary Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

TERRANCE SWEAT,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-02-CR-368-5
                          --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BARKSDALE, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     This court affirmed the judgment of conviction and sentence

of Terrance Sweat.     United States v. Sweat, No. 03-20612 (5th

Cir. Jun. 21, 2004) (unpublished).     The Supreme Court vacated and

remanded for further consideration in light of United States v.

Booker, 125 S. Ct. 738 (2005).     Sweat v. United States, 125
S. Ct. 993 (2005).     We requested and received supplemental letter

briefs addressing the impact of Booker.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-20612
                                 -2-

     Sweat contends that he is entitled to resentencing because

the district court sentenced him under a mandatory application of

the United States Sentencing Guidelines prohibited by Booker.

This court will not consider a Booker-related challenge raised

for the first time in a petition for certiorari absent

extraordinary circumstances.    United States v. Taylor,

    F.3d      , No. 03-10167, 2005 WL 1155245 at *1 (5th Cir. May

17, 2005).    Sweat identifies “no evidence in the record

suggesting that the district court would have imposed a lesser

sentence under an advisory guidelines system.”     Id. (citing

United States v. Hernandez-Gonzalez, 405 F.3d 260, 261 (5th Cir.

2005); United States v. Mares, 402 F.3d 511, 521-22 (5th Cir.),

petition for cert. filed (March 31, 2005) (No. 04-9517)).     This

court has rejected the argument that a Booker error is a

structural error or that such error is presumptively prejudicial.

Mares, 402 F.3d at 520-22; see also United States v. Malveaux,

___ F.3d ___, No. 03-41618, 2005 WL 1320362, *1 n.9 (5th Cir.

Apr. 11, 2005).   Because Sweat has not demonstrated plain error,

“it is obvious that the much more demanding standard for

extraordinary circumstances, warranting review of an issue raised

for the first time in a petition for certiorari, cannot be

satisfied.”   See Taylor, 2005 WL 1155245 at *1.

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

therefore reinstate our judgment affirming Sweat’s conviction and

sentence.

     AFFIRMED.